IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-11444
                          Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

FRANK JIMINEZ,

                                              Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:88-CR-263-T
                       - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Frank Jiminez appeals from the revocation of his term of

supervised release for violating two supervised-release

conditions.    Jiminez argues that his procedural due process

rights were violated because the district court revoked his term

of supervised release based solely on his counsel’s statement

that Jiminez intended to plead true to the allegations against

him, rather than obtaining a personal admission of guilt from




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-11444
                                 -2-

Jiminez.    Because Jiminez failed to object to this alleged error,

we review this issue for plain error.      Fed. R. Crim. P. 52(b).

     Jiminez has failed to show any error at all, let alone that

the alleged error by the district court affected his substantial

rights.    He cannot show plain error.   See United States v. Olano,

507 U.S. 725, 731-37 (1993).    Accordingly, the district court’s

judgment is AFFIRMED.